EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Vermont Electric Power Company, Inc.: We consent to the incorporation by reference in the registration statement (Nos.333-141681 and 333-151019) on FormS-3 and the registration statement (Nos.333-102008 and 333-152872) on FormS-8 of Central Vermont Public Service Corporation of our report dated March3, 2009, with respect to the consolidated balance sheets of Vermont Electric Power Company, Inc. and subsidiary as of December31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, which report appears in the December31, 2008 annual report on Form10-K of Central Vermont Public Service Corporation. /s/ KPMG LLP Burlington, Vermont March10, 2009 Vt. Reg. No. 92-0000241
